Citation Nr: 0840728	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-29 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for left trench foot, for accrued benefits purposes.

2.  Entitlement to a disability evaluation in excess of 30 
percent for right trench foot, for accrued benefits purposes.

3.  Entitlement to a temporary total evaluation due to 
various hospitalizations required for treatment of a service-
connected disability under 38 C.F.R. §§ 4.29 and 4.30, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  He died in February 2002.  The appellant is the 
surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, that 
denied service connection for the cause of death and other 
entitlements that stem from a service-connected cause of 
death.  In August 2005, the Board granted service connection 
for the cause of death.  Entitlement to accrued benefits was 
remanded for additional development.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The service-connected left trench foot residuals include 
left lower extremity peripheral neuropathy manifested by 
total left foot drop.

2.  The service-connected right trench foot residuals produce 
no compensably disabling symptom that is not already rated 
under Diagnostic Code 7122.  

3.  Any hospitalization and/or convalescence during the 
appeal period was for non-service-connected disabilities.  


CONCLUSIONS OF LAWS

1.  The criteria for a separate 30 percent schedular rating 
for left peripheral neuropathy, for accrued benefits 
purposes, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 3.1000, 
4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8523 (2008).

2.  The criteria for an increased schedular rating for left 
trench foot, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.1, 4.3, 
4.7, 4.10, 4.104, Diagnostic Code 7122 (2008).

3.  The criteria for an increased schedular rating for right 
trench foot, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.1, 4.3, 
4.7, 4.10, 4.104, Diagnostic Code 7122 (2008).

4.  The criteria for a temporary total rating pursuant to the 
provisions of 38 C.F.R. §§ 4.29, 4.30, for accrued benefits 
purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.1000, 4.1, 4.3, 4.7, 4.10, 4.29, 4.30, 4.104, 
Diagnostic Code 7122 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and her representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of letters sent to 
the claimant in February and March 2006 that addresses the 
notice elements.  The letters informed the claimant of what 
evidence was required to substantiate the claims and of the 
claimant's and VA's respective duties for obtaining evidence.  

VA's duty to notify was not satisfied prior to the initial 
May 2003-issued unfavorable decision on the claim.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim) see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, cures a 
timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of a Board remand, letters sent 
to the claimant in February and March 2006, and by way of a 
supplemental statement of the case (SSOC) issued in July 
2008.  The letters informed the claimant of what evidence was 
required to substantiate the claims and of the claimant's and 
VA's respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial decision, 
this timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  VA has readjudicated the case by way of a 
supplemental statement of the case issued in July 2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining pertinent treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant has been afforded 
opportunity to participate in her claims development.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available VA clinical records.  The claimant 
was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
Neither the claimant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Left Foot and Right Foot Ratings for Accrued Benefits 
Purposes 

In July 1946, service connection for bilateral trench foot 
was granted and a single noncompensable rating was assigned.  
A June 1950 rating decision granted a 10 percent rating for 
bilateral trench foot under Diagnostic Code 7122.  

A July 1999 VA hospital report reflects that the veteran, a 
diabetic, underwent a left second toe phalangectomy following 
a painful toe ulcer for four to six weeks.  He had been 
admitted for toe treatment on June 24, 1999, and was 
discharged following amputation on July 2; however, he was 
readmitted on July 21 because of a non-healing amputation 
wound.  An arteriogram showed popliteal artery stenosis of 
the lower legs.  He underwent a left peroneal bypass graft to 
improve blood flow to the left foot and was discharged on 
August 12.  He was readmitted on August 19 and remained 
hospitalized by VA until September 14.  This hospitalization 
was necessary because the amputation wound had re-infected 
and lower extremity cellulitis had begun.  Left foot drop was 
observed.  

The veteran requested a temporary total rating for surgery 
performed on July 21, 1999, and reported that he was 
hospitalized on August 19, 1999.  

A November 1999 VA cold injury compensation examination 
report reflects that the left foot was slightly red, there 
was left foot drop, and the left 2nd digit had been 
amputated.  Both feet were slightly cool, there was bilateral 
onychomycosis, callosities on the soles, and decreased 
sensation to light touch, bilaterally.  Also shown was 
limitation of motion of the ankles, a left lower extremity 
bypass scar, and 1+ left lower extremity edema.  

Left foot X-rays showed hallux valgus deformity, small change 
at the 5th proximal phalanx, and amputation of the left 
fibula.  Right foot X-rays showed possible chronic 
osteomyelitis at the 4th metatarsal and mild hallux valgus 
deformity.  

The diagnoses were bilateral peripheral neuropathy of the 
feet; probable degenerative joint disease of the feet; 
peripheral vascular disease of the feet; bilateral 
callosities of the feet; left second digit amputation; 
bilateral hallux valgus; and, left first metatarsal 
phalangeal degenerative joint disease.  In an addendum 
report, the examiner attributed all diagnoses, except 
peripheral vascular disease and amputation of the left second 
digit, to service-connected cold injuries.  Inexplicably, the 
examiner omitted diabetes mellitus from the diagnosis.  

In an appealed May 2000-issued rating decision, the RO 
granted an increased (30 percent) rating for trench foot, 
assigning separate 30 percent ratings for each foot effective 
from August 30, 1999, under Diagnostic Code 7122.  The RO 
denied a temporary total rating on the basis that the 
hospitalizations were unrelated to the service-connected cold 
injury residuals.  

According to the May 2000 rating decision, the service-
connected disabilities were left trench foot, right trench 
foot, and a noncompensable left forearm scar.  The combined 
total service-connected rating was 60 percent.  The veteran 
commenced an appeal of that rating decision.  This rating 
decision is the last rating decision issued during the 
veteran's lifetime.  

In March 2001, the veteran reported that he had lost a leg 
due to frostbite.  He submitted a February 2001 VA below the 
right-knee amputation surgery report.  Following additional 
complications, he died on February [redacted], 2002.  A death 
certificate lists the primary cause of death as cellulitis of 
the legs due to or as a consequence of diabetes mellitus.  
Interval between onset and death was two years.  An autopsy 
was not performed.  

In September 2003, the veteran's VA treating physician 
reported that he/she examined the veteran at the time of 
death.  The cause of death appeared to be cellulitis of the 
lower extremities, which was a direct consequence of diabetes 
mellitus.  Although the physician felt that peripheral 
vascular disease and chronic trench foot likely contributed 
to the final illness, the physician did not attribute 
diabetes mellitus to trench foot. 

In May 2005, the appellant testified that the veteran's 
service-connected frostbite residuals might have caused 
diabetes.  

In August 2005, the Board granted service connection for the 
cause of death of the veteran based on the veteran's treating 
physician's opinion that chronic trench foot/frostbite of the 
extremities contributed to death.  The Board remanded the 
issues of increased ratings for bilateral trench foot and for 
a temporary total rating for development, including obtaining 
additional medical records.  Medical records obtained since 
the Board's remand do not offer any more information relevant 
to rating the feet than that contained in the VA compensation 
examination report of November 1999.  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.1000(a) (2008).  

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.

In order to determine whether the veteran was entitled to any 
additional periodic monetary benefit at the time of death, 
the Board must first consider the 30 percent ratings assigned 
under Diagnostic Code 7122.  

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, Hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Note (1) instructs that amputation of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, be evaluated 
under other diagnostic codes.  Also, other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., must be 
evaluated, unless they are used to support an evaluation 
under DC 7122. 

Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R. § 4.25 and § 4.26.  

38 C.F.R. § 4.104, Diagnostic Code 7122 (2008). 

Because the maximum 30 percent rating has been assigned for 
each lower extremity, those ratings need not be discussed 
further; however, because of Notes (1) and (2), there are 
additional considerations in this case.  

The November 1999 VA examiner attributed bilateral peripheral 
neuropathy of the feet; probable degenerative joint disease 
of the feet; bilateral callosities of the feet; bilateral 
hallux valgus; and, left first metatarsal phalangeal 
degenerative joint disease, to service-connected cold 
injuries.  The Board must therefore consider whether 
additional ratings are warranted.  

The 30 percent ratings assigned under Diagnostic Code 7122 
have already taken into consideration any pain, numbness, 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, Hyperhidrosis, and X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Thus, the degenerative joint disease of the 
feet, left first metatarsal phalangeal degenerative joint 
disease, and bilateral hallux valgus (bent outward), as shown 
in the November 1999 examination report, are already 
considered in the 30 percent ratings under Diagnostic Code 
7122.  They cannot be considered again.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14). 

As noted above, Note (1) to Diagnostic Code 7122 states that 
peripheral neuropathy should be evaluated separately.  The 
November 1999 VA examiner diagnosed peripheral neuropathy and 
attributed it to the service-connected disability.  

When rating peripheral neuropathy, left foot drop must be 
considered, because this symptom is not considered under 
Diagnostic Code 7122.  The next question is how to rate this 
foot drop.  

Under Diagnostic Code 8521, the external popliteal (common 
peroneal) nerve is rated.  Paralysis of this nerve causes 
foot drop and slight droop of first phalanges of all toes.  
While left foot drop is shown, a slight droop of first 
phalanges of all toes is not shown.  Thus, the Board will not 
use Diagnostic Code 8521.  Rather, the Board will use 
Diagnostic Code 8523, the code for rating impairment of the 
anterior tibial (deep peroneal) nerve.  

Under Diagnostic Code 8523, ratings from noncompensable to 30 
percent are available for impairment of the anterior tibial 
(deep peroneal) nerve.  A 30 percent rating requires complete 
loss of dorsal flexion of the foot.  A 20 percent evaluation 
requires severe incomplete paralysis of the peroneal nerve 
and a 10 percent evaluation requires moderate incomplete 
paralysis of the peroneal nerve.  A zero percent rating is 
warranted for mild incomplete paralysis of the peroneal 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8523 (2008).  

Comparing left foot drop with the above rating criteria, it 
is clear that the 30 percent rating is more nearly 
approximated.  Dorsiflexion of the left foot is lost.  A 
separate 30 percent rating must therefore be assigned for 
left foot drop under Diagnostic Code 8523.  

Turning to the right lower extremity, because no specific 
right foot peripheral neuropathy is noted, the Board finds 
any right lower extremity peripheral neuropathy to be no 
greater than mild, which does not warrant a compensable 
rating under Diagnostic Code 8523.  Thus, any right lower 
extremity peripheral neuropathy need not be considered 
further. 

Next for consideration is a rating or ratings for bilateral 
callosities.  The November 1999 VA examiner has attributed 
them to cold injury residuals and they have not been used to 
support the 30 percent rating under Diagnostic Code 7122.  
Thus, assignment of a separate rating or ratings must be 
considered. 

Callosities are not listed in VA's rating schedule.  A 
closely related disease, new skin growths, benign, will used 
instead.  See 38 C.F.R. § 4.20, Analogous ratings.  

Under the prior version of Diagnostic Code 7819, in effect 
prior to August 30, 2002, a skin disorder is rated as a scar, 
disfigurement, or etc.  Diagnostic Code 7806, eczema, offers 
ratings for similar conditions.  Manifestations such as 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, warrant a 10 percent rating.  
Constant exudation or itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating.  Ulceration, 
extensive exfoliation, or crusting and systemic or nervous 
manifestations, or if the condition is exceptionally 
repugnant, warrants a 50 percent rating.  38 C.F.R. § 4.118, 
Code 7819 (2002).  Comparing the veteran's bilateral 
callosities of the soles, it appears that the symptoms 
necessary for a compensable rating are not more nearly 
approximated for either foot.  Bilateral callosities are 
noted, but no additional disability has been attributed to 
them.  Thus, there is no additional disability subject to a 
separate compensable rating.

During the appeal period, the evidence favors a separate 30 
percent rating for left foot peripheral neuropathy under 
Diagnostic Code 8523.  No other compensably disabling symptom 
that has not been used to support a rating under Diagnostic 
Code 7122 is shown.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

Temporary Total Ratings

A July 1999 VA hospital report reflects that the veteran 
underwent a left second toe phalangectomy.  He had been 
admitted for toe treatment on June 24, 1999, and was 
discharged following amputation on July 2; however, he was 
readmitted on July 21 because of a non-healing amputation 
wound.  He underwent a left peroneal bypass graft to improve 
blood flow to the left foot and was discharged on August 12, 
after a 22-day stay.  He was readmitted on August 19 and 
remained hospitalized by VA until September 14 (27 days).  
Hospitalization was necessary because the amputation wound 
had re-infected and lower extremity cellulitis had begun.  
Convalescence from these surgeries continued until the 
veteran's death on February [redacted], 2002. 

In an addendum to the November 1999 VA cold injury 
compensation examination report, the examiner excluded 
peripheral vascular disease and amputation of the left second 
digit from the list of service-connected disabilities.  

In September 2003, the veteran's former VA treating physician 
reported that after examining the veteran at the time of 
death, the cause of death appeared to be cellulitis of the 
lower extremities, which was a direct consequence of diabetes 
mellitus.  Although the physician felt that peripheral 
vascular disease and chronic trench foot likely contributed 
to the final illness, the physician did not attribute 
diabetes mellitus to trench foot. 

In May 2005, the appellant testified that the veteran's 
service-connected frostbite residuals might have caused 
diabetes.  

In August 2005, the Board granted service connection for the 
cause of death of the veteran based on a VA medical opinion 
to the effect that chronic trench foot/frostbite of the 
extremities contributed to death.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
[emphasis added] has required hospital treatment in a 
Department of Veterans Affairs or an approved hospital for a 
period in excess of 21 days or hospital observation at 
Department of Veterans Affairs expense for service-connected 
disability [emphasis added] for a period in excess of 21 
days.  38 C.F.R. § 4.29 (2008).

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability [emphasis added] resulted in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or, (3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (a) (2008).

The evidence clearly indicates that the veteran's several VA 
hospitalizations in 1999 and later were for his non-service-
connected diabetes mellitus with related peripheral vascular 
disease and left second digit amputation, which led to 
complications and ultimately to death.  The veteran's 
peripheral vascular disease was dissociated from cold injury 
residuals by competent medical evidence.  There is no 
competent evidence supporting the appellant's contention that 
cold injury residuals caused or contributed to either 
diabetes mellitus or to peripheral vascular disease.  Thus, 
diabetes mellitus and peripheral vascular disease remain non-
service connected.  Because temporary total ratings under 
38 C.F.R. §§ 4.29, 4.30 are reserved for service-connected 
disabilities, the claim cannot be granted.  

Concerning the competence of the appellant's lay testimony, 
VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented is credible and ultimately 
competent, the lack of contemporaneous medical evidence 
should not be an absolute bar to entitlement to disability 
benefits based on that competent lay evidence.  In this case, 
however, medical evidence is needed to link cold injuries to 
diabetes mellitus and/or to peripheral vascular disease.  
Therefore, Appellant's testimony cannot be afforded any 
weight.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against awarding a temporary total rating under either § 4.29 
or4.30.  There is no competent evidence that the veteran's 

hospitalization was for a service-connected disability.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, service-connected disabilities have not been 
shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

A schedular rating in excess of 30 percent for left trench 
foot, for accrued benefits purposes, is denied.

A schedular rating in excess of 30 percent for right trench 
foot, for accrued benefits purposes, is denied.

A separate 30 percent schedular rating left foot peripheral 
neuropathy, for accrued benefits purposes, is granted, 
subject to the laws and regulations governing payment of 
monetary benefits. 

A temporary Total Rating under 38 C.F.R. §§ 4.29, 4.30, for 
accrued benefits purposes, is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


